DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        WIDMARK ETIENNE,
                            Appellant,

                                   v.

                        LUDMILLA ETIENNE,
                            Appellee.

                             No. 4D19-753

                             [June 11, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael I. Rothschild, Judge; L.T. Case No. FMCE 17-
013831.

  Samuel D. Lopez of Samuel D. Lopez, P.A., Pembroke Pines, for
appellant.

  Richard Thierry Champagne of the Champagne Law Group, P.A.,
Quincy, Massachusetts, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.